DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	Claims 1-10 are pending and currently under consideration for patentability.

Priority
2.	 Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on July 17, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	(i)	a communication control device of claim 1.
	(ii)	a communication control system of claim 5.
	(iii)	a pharmaceutical device of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
6.	Claims 1, 2, 4 and 5 are objected to because of the following informalities:  
Claims 1 and 5 recite “a micro-controller a” and “a micro-controller b” - additionally, claim 4 recites “a controller c.”  However, these structural limitations are informal and cause confusion while reading.  Examiner suggests amending these structural limitations to --a first micro-controller--, --a second micro-controller--, and --a third controller--, respectively.
At line 4 of claim 2, “0.01to 5 mm” is recited.  Spacing is required between “0.01” and “to” to properly read as --0.01 to 5 mm--.
At line 4 of step (2) in claim 5, “a width of 0.2mm” is recited. Spacing is required between “0.2” and “mm” to properly read as --a width of 0.2 mm--.
At line 5 of step (2) in claim 5, “a surface area of 1.0-1.5c m2” is recited. Proper spacing is required to properly read as -- a surface area of 1.0-1.5 cm2--.
At line 2 of step (3) in claim 5, “a corresponding meal salt electrode” is recited. It appears that there is a typo, and applicant meant --a corresponding metal salt electrode--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 2 and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "more preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the limitation "the long-range wireless control device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. While a long-range wireless control device is introduced in claim 3, claim 4 depends from claim 1, not claim 3.
Regarding claim 5, the phrase "wherein it is preferable that" in the final line of step (3) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 5, the phrase "preferably" in the final line of step (6) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 5 and 10 recite the limitation "the non-medicinal patches" in line 3 of claim 10 and throughout claim 5.  There is insufficient antecedent basis for this limitation in the claim. While non-medicinal patches are introduced in claim 2, claims 5 and 10 ultimately depend from claim 1, not claim 2. For the purpose of examination, claim 5 will be interpreted as if it were dependent on claim 2.
Regarding claim 7, the phrase "more preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 6, 8 and 9 are rejected for ultimately depending from rejected base claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Flower (US 6,018,680) in view of Amirouche et al. (US PGPUB 2013/0274576).

9.	With regard to claim 1, Flower discloses a portable transdermal administration patch apparatus (iontophoretic drug delivery device; Figs. 1-3; abstract), comprising: a communication control device (reusable controller, 2) and a pharmaceutical device (patch, 4), wherein the pharmaceutical device (4) is fixed to and arranged at a lower end (end having opening, 36) of the communication control device (2; Figs. 1-2; col. 5, lines 7-9): the communication control device (2) and the pharmaceutical device (4) are electrically connected (via connection array, 38, electric conductors, 27, and electronic interconnectors, 26; col. 5, lines 9-21; col. 4, lines 30-33); the communication control device (2) is formed of a micro-battery (22), a control device (serial communication port, 44 with current control circuitry, 42) and a micro-controller a (microprocessor, 40; Figs. 2, 3): and the micro-battery (22), the control device (44, 42) and the micro-controller (40) a are electrically connected (col. 5, lines 22-35); the pharmaceutical device (4) is formed of an active electrode (8), a return electrode (10), an apparatus switch (extending patch tab, 32 having conductive pads, 34) and a patch body (30), wherein the active electrode (8), the return electrode (10), and the apparatus switch (32, 34) are electrically connected (via 26; col. 5, lines 45-52; col. 5, line 63 - col. 6, line 3), the patch body (30) is fixed to and arranged at an end of the apparatus switch (32, 34), and the patch body (30) is integrally formed with apparatus switch (32, 34; Fig. 1; col. 4, line 64 - col. 5, line 21).
	While Flower discloses that the communication control device (2) includes a microprocessor (40) in electrical communication with a current control circuit (42), wherein the current control circuit (42) is electrically connected to the apparatus switch (32, 34), the patch body (30) is fixed to (via 32, 34) and arranged at an end of the current control circuit (42), and the current control circuit (42) being integrally formed with the communication control device (2; Figs. 2, 3; col. 5, lines 25-45), Flower is silent in regard to the pharmaceutical device including a micro-controller b, wherein the micro-controller b is electrically connected to the apparatus switch, the patch body is fixed to and arranged at a bottom end of the micro-controller b, and the patch body is integrally formed with the micro-controller b.
	However, Amirouche discloses a medication delivery device with multi-reservoir cartridge system and related methods of use (abstract; Figs. 1A-F, 11, 12; [0052]), wherein the system comprises: a pharmaceutical device (medicament delivery and continuous monitoring system, 100) formed of a microcontroller (1110 or 1264; Figs. 11, 12; [0050]; [0066]; [0094-0096]; [0099-0100]), and apparatus switch (buttons, 320, 330, 340, 1115; [0057-0058]; [0094-0095]) and a patch body (adhesive patch platform, 240), wherein the microcontroller (1110, 1264) and the apparatus switch (320, 330, 340, 1115) are electrically connected (Figs. 11, 12; [0057-0058]), the patch body (240) is fixed to and arranged at a bottom end (Fig. 1C) of the microcontroller (1110, 1264), and the patch body (240) is integrally formed with the microcontroller (Figs. 1A-F; [0012]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the medication delivery device disclosed by Flower to include its own, integrally-formed and electronically connected, microcontroller, similar to that disclosed by Amirouche, in order to be constantly monitoring the time and position of the switch, while allowing the pharmaceutical device the possibility of incorporating buttons for direct user input and displays for graphical display of data and information to be viewed by the patient, as suggested by Amirouche in paragraphs [0095] and [0099]. Flower, in col. 5, lines 25-45, provides one having ordinary skill in the art with motivation to make such a modification, by suggesting a microcontroller in combination with a separate current control circuit, where the current control circuit can be provided as a second microcontroller. Additionally, Amirouche in [0099-0100] provides one having ordinary skill in the art with motivation to employ two separate microcontrollers, where one is located at the pharmaceutical patch for accurately driving medicament through the skin, and the other is employed mainly for purpose of monitoring conditions, remote user control, and transmission of data to a computer server associated with a healthcare provider.
	With further regard to claims 1 and 3, while Flower discloses that the communication control device (2) includes a serial communication port (44; interpreted as a control device), Flower is silent in regard to the control device being wireless; wherein the wireless control device comprises a short-range wireless control device and a long-range wireless control device; the short-range wireless control device is selected from the group consisting of WIFI and a Bluetooth chip.
	However, Amirouche discloses that the medicament delivery and continuous monitoring system (100; Figs. 1A-F, 11, 12; [0052]) includes wireless control devices (wireless transceiver, 1212, 1262; Fig. 12) to wirelessly communicates with the pump control unit, operating and controlling the delivery of the drug through the interface of a cartridge, and wirelessly transmit data to a computer server associated with a health care provider ([0005]; [0010]; [0041]; [0046]; [0100]); wherein the wireless control device (1212, 1262) comprises a short-range wireless control device and a long-range wireless control device; the short-range wireless control device being selected from the group consisting of WIFI ([0046]) and a Bluetooth chip (Bluetooth module, 1102; Fig. 11; [0097]; [0099]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the control device disclosed by Flower to be a short and long range wireless control device, similar to that disclosed by Amirouche, in order to wirelessly communicates with the pump control unit, operating and controlling the delivery of the drug through the interface of a cartridge, and wirelessly transmit data to a computer server associated with a health care provider, as suggested by Amirouche in paragraphs [0046] and [0100]. Additionally, in paragraph [0046] it is noted that those of ordinary skill will recognize that any suitable wired or wireless (e.g., infrared, Bluetooth, Wi-Fi, etc.) means of communication may be used.

10.	With regard to claim 2, Flower discloses that the patch body (30) comprises medicinal patches (active reservoir, 14) and non-medicinal patches (return reservoir, 20), the medicinal patches (14) are spaced from the non-medicinal patches (20) by a distance (Fig. 1; col. 4, lines 18-27 and 55-63).
	Flowers and Amirouche are silent in regard to the distance being in the range of 0.01 to 5 mm.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the patch spacing distance disclosed by Flower in view of Amirouche to be between 0.01 to 5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Flower provides additional motivation to one having ordinary skill in the art to optimize the distance between the medicinal and non-medicinal patches, by showing the patches spaced apart from one another in Figure 1, and by suggesting that the patches be positioned so that electrical current path can be established between the electrodes through the reservoirs and the patient’s skin in column 4, lines 52-54.

11.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Flower  in view of Amirouche, as applied to claim 1 above, and further in view of Zdeblick et al. (US 9,014,779).

12.	With regard to claim 4, while Amirouche notes that those of ordinary skill will recognize that any suitable wired or wireless (e.g., infrared, Bluetooth, Wi-Fi, etc.) means of communication may be used ([0046]), and a Bluetooth module (1102; Fig. 11) that allows for wireless communication between the system (100) and another Bluetooth enabled device such as a handheld controller, cellular phone, or personal computer ([0097]), Flower and Amirouche fail to explicitly disclose that the long-range wireless control device consists of a controller c and a GPRS chip module.
	However, Zdeblick discloses a data gathering system (abstract; Fig. 1) that utilizes a sensing device (101) and long-range wireless control device (Fig. 3) consisting of a controller (“microcontroller (omitted for clarity in Fig. 3)”; col. 4, lines 11-18) and a GPRS chip module (“GPRS or other mobile-phone data protocol”; col. 4, lines 18-23).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the long-range wireless control device disclosed by Flower in view of Amirouche to include a controller and GPRS chip module, similar to that disclosed by Zdeblick, in order to wirelessly communicate data externally to a general-purpose computer or a smart mobile phone executing appropriate software for analysis of the received signals, as suggested by Zdeblick in column 4, lines 11-23.

Allowable Subject Matter
13.	Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	It is to be noted that during examination claim 5 was interpreted as depending from claim 2 in order to provide antecedent basis for the non-medicinal patches.  Additionally, the claim objections and 35 USC 112(b) rejections stated above will need to be overcome prior to deeming the claims allowable.

14.	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record fail to reasonably disclose or suggest, alone or in combination, the claimed combination of detailed method steps for preparing the specifically recited portable transdermal administration patch apparatus of claim 2; namely, there is no reasonable rationale or motivation for one having ordinary skill in the art to perform the specific combination of interfacing method steps (4) and (5), where the transdermal patch apparatus being prepared requires a communication control device electrically connected to a pharmaceutical device; the communication control device including a wireless control device and a first micro-controller; the pharmaceutical device including a second micro-controller; and wherein the pharmaceutical device is fixed to and arranged at a lower end of the communication control device.

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yanaki (US 8,862,223) discloses an active transdermal medicament patch and circuit board.
	Imran et al. (US 9,095,503) discloses a system and method for biphasic transdermal iontophoretic delivery of therapeutic agents.
	Sibalis (US 5,328,453) discloses a method for enhancing transdermal drug delivery of electrical drug applicators.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781